Exhibit 10.1

 

Execution Version

 

 

 

 

 

 

 

 

 

 

 

 

STOCKHOLDERS AGREEMENT

 

by and among

 

BOSTON OMAHA CORPORATION

 

And

 

BOULDERADO BOC, LP

MAGNOLIA BOC I, LP

 

 

 

 

Dated as of May 15, 2018

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT, dated as of May 15, 2018 (this “Agreement”), is entered into by
and among Boston Omaha Corporation, a Delaware corporation (the “Company”), and
the Stockholders set forth on Exhibit A attached hereto (the “Stockholders”).

 

ARTICLE I
DEFINITIONS

 

Section 1.01     Definitions. As used in this Agreement (including the recitals
hereto), the following terms shall have the following meanings:

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, however, that the Company and its Subsidiaries shall not be
deemed to be Affiliates of any Stockholder or any of its Affiliates. For this
purpose, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies of a Person, whether through the ownership of securities or partnership
or other ownership interests, by contract or otherwise.

 

Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banks in the City of Omaha, Nebraska are authorized or required by
law to be closed.

 

“Capital Stock” means, with respect to any Person, any and all shares of,
interests in, rights to purchase, warrants to purchase, options for,
participations in or other equivalents of or interests in (however designated)
stock issued by such Person.

 

“Class A Common Stock” means the Class A Common Stock, par value $0.001 per
share, of the Company.

 

“Class B Common Stock” means the Class B Common Stock, par value $0.001 per
share, of the Company.

 

“Common Stock” means the Class A Common Stock and the Class B Common Stock of
the Company, or any shares of Capital Stock of the Company resulting from any
change or reclassification of the Class A Common Stock or Class B Common Stock.

 

“Company Charter Documents” means the Company’s charter and bylaws, as in effect
on the date hereof.

 

“Company Controller” means each of Alex B. Rozek and Adam K. Peterson.

 

1

--------------------------------------------------------------------------------

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Governmental Authority” means any government, court, regulatory or
administrative agency, commission, arbitrator or authority or other legislative,
executive or judicial governmental entity (in each case including any
self-regulatory organization), whether federal, state or local, domestic,
foreign or multinational.

 

“Independent Directors” means the directors of the Company who are “independent”
for purposes of applicable NASDAQ rules and who have been determined by such
directors to be independent for purposes of Delaware law.

 

“Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a Governmental Authority.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the shares of Common Stock issued to the Stockholders in
connection with the Transaction.

 

“Subsidiary”, when used with respect to any Person, means any corporation,
limited liability company, partnership, association, trust or other entity of
which (a) securities or other ownership interests representing more than 50% of
the ordinary voting power (or, in the case of a partnership, more than 50% of
the general partnership interests) or (b) sufficient voting rights to elect at
least a majority of the board of directors or other governing body are, as of
such date, owned by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person.

 

“Transfer” by any Person means, directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or otherwise dispose of or transfer (by
the operation of law or otherwise), either voluntarily or involuntarily, or to
enter into any contract, option or other arrangement, agreement or understanding
with respect to the sale, transfer, assignment, pledge, encumbrance,
hypothecation or other disposition or transfer (by the operation of law or
otherwise), of any interest in any equity securities beneficially owned by such
Person; provided, however, that, notwithstanding anything to the contrary in
this Agreement, a Transfer shall not include (i)  the redemption or other
acquisition of Common Stock by the Company or (ii) the transfer (other than by a
Stockholder) of any limited partnership interests or other equity interests in a
Stockholder (or any direct or indirect parent entity of such
Stockholder) (provided that if any transferor or transferee referred to in this
clause (ii) ceases to be controlled (directly or indirectly) by the Person
(directly or indirectly) controlling such Person immediately prior to such
transfer, such event shall be deemed to constitute a “Transfer”).

 

2

--------------------------------------------------------------------------------

 

 

“Transaction” means the Company’s issuance of up to 6,437,768 shares of Class A
Common Stock to the Stockholders and Magnolia BOC II, LP pursuant to a purchase
agreement among the Company and the Stockholders dated February 22, 2018.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Stockholder as of the date hereof
that:

 

Section 2.01     Organization; Standing.

 

(a)     The Company is a corporation duly organized and validly existing under
the laws of the State of Delaware, is in good standing and has all requisite
corporate power and corporate authority necessary to carry on its business as it
is now being conducted.

 

Section 2.02     Authority; Noncontravention.

 

(a)     The Company has all necessary corporate power and corporate authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance by the Company of this Agreement have been
duly authorized by the Board and no other corporate action on the part of the
Company is necessary to authorize the execution, delivery and performance by the
Company of this Agreement. This Agreement has been duly executed and delivered
by the Company and, assuming due authorization, execution and delivery hereof by
the Stockholders, constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
that such enforceability (i) may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar Laws of
general application affecting or relating to the enforcement of creditors’
rights generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity (the “Bankruptcy and Equity
Exception”).

 

(b)     Neither the execution and delivery of this Agreement by the Company, nor
performance or compliance by the Company with any of the terms or provisions
hereof or thereof, will (i) conflict with or violate any provision of (A) the
Company Charter Documents or (B) the similar organizational documents of any of
the Company’s Subsidiaries or (ii) violate any law or judgment applicable to the
Company or any of its Subsidiaries or violate or constitute a default (or
constitute an event which, with notice or lapse of time or both, would violate
or constitute a default) under, result in the creation of any lien upon any of
the properties or assets of the Company or any Subsidiary or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any of the terms or provisions of any loan or
credit agreement, indenture, debenture, note, bond, mortgage, deed of trust,
lease, sublease, license, contract or other agreement (each, a “Contract”) to
which the Company or any of its Subsidiaries is a party or accelerate the
Company’s or, if applicable, any of its Subsidiaries’ obligations under any such
Contract, except as would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect.

 

3

--------------------------------------------------------------------------------

 


ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

Each Stockholder represents and warrants to the Company, as of the date hereof
that:

 

Section 3.01     Organization; Standing. Each Stockholder is the type of entity
set forth on the signature pages hereto, duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation,
as applicable, and each Stockholder has all requisite power and authority
necessary to carry on its business as it is now being conducted and is duly
licensed or qualified to do business and is in good standing (where such concept
is recognized under applicable law) in each jurisdiction in which the nature of
the business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed, qualified or in good standing would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect.

 

Section 3.02     Authority; Noncontravention. Each Stockholder has all necessary
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution, delivery and performance by each
Stockholder of this Agreement have been duly authorized and approved by all
necessary action on the part of such Stockholder, and no further action,
approval or authorization by any of its stockholders, partners, members or other
equity owners, as the case may be, is necessary to authorize the execution,
delivery and performance by such Stockholder of this Agreement. This Agreement
has been duly executed and delivered by each Stockholder and, assuming due
authorization, execution and delivery hereof by the Company, constitutes a
legal, valid and binding obligation of such Stockholder, enforceable against it
in accordance with its terms, subject to the Bankruptcy and Equity Exception.
Neither the execution and delivery of this Agreement by any Stockholder, nor
performance or compliance by any Stockholder with any of the terms or provisions
hereof or thereof, will (i) conflict with or violate any provision of the
certificate or articles of incorporation, bylaws or other comparable charter or
organizational documents of such Stockholder or (ii) (x) violate any law or
judgment applicable to such Stockholder or any of its Subsidiaries or
(y) violate or constitute a default (or constitute an event which, with notice
or lapse of time or both, would violate or constitute a default) under any of
the terms, conditions or provisions of any contract to which such Stockholder or
any of its Subsidiaries is a party or accelerate such Stockholder’s or any of
its Subsidiaries’, if applicable, obligations under any such contract, except,
in the case of clause (ii), as would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect.

 

Section 3.03     Governmental Approvals. No consent or approval of, or filing,
license, permit or authorization, declaration or registration with, any
Governmental Authority is necessary for the execution and delivery of this
Agreement by such Stockholder, the performance by such Stockholder of its
obligations hereunder, other than such other consents, approvals, filings,
licenses, permits, authorizations, declarations or registrations that, if not
obtained, made or given, would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect.

 

4

--------------------------------------------------------------------------------

 

 

ARTICLE IV
ADDITIONAL AGREEMENTS

 

Section 4.01     Voting. The Stockholders agree that, without the prior approval
of the Independent Directors, the Stockholders will not, directly or indirectly,
and will cause their Affiliates not to, vote the Shares (or cause the Shares to
be voted) in favor of any transaction that would result in the Stockholders or
their Affiliates beneficially owning all or substantially all of the Common
Stock of the Company.

 

Section 4.02     Transfer Restrictions.

 

(a)     Except in strict accordance with Section 4.02(b), no Stockholder will
directly or indirectly (without the approval of the Independent Directors)
Transfer, in one or more related transactions, any Shares to any single Person
or any “group” (as defined in Section 13(d)(3) of the Exchange Act) of Persons
who such Stockholder knows, or would know after reasonable inquiry, is a Company
Controller or an Affiliate of a Company Controller.

 

(b)     Notwithstanding Section 4.02(a), a Stockholder may Transfer, by way of a
distribution in-kind or otherwise, the Shares to its partners without the
consent of the Independent Directors; provided that upon the consummation of
such Transfer, any Shares so Transferred to Persons who are a Company Controller
or an Affiliate of a Company Controller shall remain subject to the terms and
conditions of this Agreement, and any Shares so Transferred to Persons who are
not a Company Controller or an Affiliate of a Company Controller will no longer
be subject to the terms and conditions of this Agreement and the restrictive
legend provided in Section 4.03 of this Agreement shall be removed from the
certificate representing the Shares.

 

(c)     Any attempted Transfer in violation of this Section 4.02 shall be null
and void ab initio.

 

Section 4.03     Legend.

 

All certificates or other instruments representing the shares of Common Stock
subject to this Agreement will bear a legend substantially to the following
effect:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO STANDSTILL,
TRANSFER AND OTHER RESTRICTIONS SET FORTH IN A STOCKHOLDERS AGREEMENT, DATED AS
OF MAY 15, 2018, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY.

 

ARTICLE V
TERMINATION; SURVIVAL

 

Section 5.01     Termination. This Agreement shall automatically terminate on
the three-year anniversary of the date hereof. This Agreement may be earlier
terminated by the mutual written consent of the Company (following approval by
the Independent Directors) and the Stockholders.

 

5

--------------------------------------------------------------------------------

 

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.01     Amendments; Waivers. Subject to compliance with applicable Law,
this Agreement may be amended or supplemented in any and all respects only by
written agreement of the parties hereto; provided, that no amendment or
supplement by the Company shall be effective without the prior approval of the
Independent Directors.

 

Section 6.02     Extension of Time, Waiver, Etc. The Company and the
Stockholders may, subject to applicable Law, (a) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document delivered pursuant hereto, (b) extend the time for the performance of
any of the obligations or acts of the other party or (c) waive compliance by the
other party with any of the agreements contained herein applicable to such party
or, except as otherwise provided herein, waive any of such party’s conditions;
provided, that no waiver by the Company shall be effective without the prior
approval of the Independent Directors. Notwithstanding the foregoing, no failure
or delay by the Company or the Stockholders in exercising any right hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right hereunder. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.

 

Section 6.03     Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of law or otherwise, by any of the parties hereto without the prior
written consent of the other party hereto. This Agreement shall be binding upon,
inure to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns.

 

Section 6.04     Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.

 

Section 6.05     Entire Agreement; No Third-Party Beneficiaries; No Recourse.

 

(a)     This Agreement constitutes the entire agreement, and supersedes all
other prior agreements and understandings, both written and oral, among the
parties and their Affiliates, or any of them, with respect to the subject matter
hereof and thereof.

 

(b)     No provision of this Agreement shall confer upon any Person other than
the parties hereto and their permitted assigns any rights or remedies hereunder.

 

Section 6.06     Governing Law; Jurisdiction.

 

6

--------------------------------------------------------------------------------

 

 

(a)     This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware applicable to contracts executed in and to be
performed entirely within that State, regardless of the laws that might
otherwise govern under any applicable conflict of laws principles.

 

(b)     All actions arising out of or relating to this Agreement shall be heard
and determined in the Court of Chancery of the State of Delaware (or, if the
Court of Chancery of the State of Delaware declines to accept jurisdiction over
any action, any state or federal court within the State of Delaware) and the
parties hereto hereby irrevocably submit to the exclusive jurisdiction and venue
of such courts in any such action and irrevocably waive the defense of an
inconvenient forum or lack of jurisdiction to the maintenance of any such
action. The consents to jurisdiction and venue set forth in this Section 6.06
shall not constitute general consents to service of process in the State of
Delaware and shall have no effect for any purpose except as provided in this
paragraph and shall not be deemed to confer rights on any Person other than the
parties hereto. Each party hereto agrees that service of process upon such party
in any action arising out of or relating to this Agreement shall be effective if
notice is given by overnight courier at the address set forth in Section 6.09 of
this Agreement. The parties hereto agree that a final judgment in any such
action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by applicable
law; provided, however, that nothing in the foregoing shall restrict any party’s
rights to seek any post-judgment relief regarding, or any appeal from, a final
trial court judgment.

 

Section 6.07     Specific Enforcement. The parties hereto agree that irreparable
damage for which monetary relief, even if available, would not be an adequate
remedy, would occur in the event that Section 4.01 or Section 4.02 are not
performed in accordance with their specific terms or are otherwise breached. The
Stockholders acknowledge and agree that (a) the Company shall be entitled to
seek an injunction or injunctions, specific performance or other equitable
relief to prevent breaches of Section 4.01 and Section 4.02 and to enforce
specifically the terms and provisions thereof in the courts described in Section
6.06 without proof of damages or otherwise, this being in addition to any other
remedy to which they are entitled under this Agreement and (b) this right of
specific enforcement is an integral part of the Agreement and without that
right, the Company would not have entered into this Agreement. The Stockholders
agree not to assert that a remedy of specific enforcement is unenforceable,
invalid, contrary to law or inequitable for any reason, and agree not to assert
that a remedy of monetary damages would provide an adequate remedy or that the
parties otherwise have an adequate remedy at law. The Stockholders acknowledge
and agree that the Company shall not be required to provide any bond or other
security in connection with its pursuit of an injunction or injunctions to
prevent breaches of Section 4.01 or Section 4.02 and to enforce specifically the
terms and provisions thereof.

 

Section 6.08     WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES
SUCH WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION
6.08.

 

7

--------------------------------------------------------------------------------

 

 

Section 6.09     Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, or sent by overnight courier (providing proof of delivery) to the
parties at the following addresses:

 

(a)          If to the Company, to it at:

 

Boston Omaha Corporation

1411 Harney Street, Suite 200

Omaha, Nebraska 68102

Attention: Alex B. Rozek and Adam K. Peterson

Co-Chief Executive Officers

 

with a copy (which shall not constitute notice) to:

 

Gennari Aronson, LLP 

300 First Avenue, Suite 102

Needham, Massachusetts 02494

Attention: Neil H. Aronson, Esquire

 

(b)         If to the Stockholders at:

 

Boulderado BOC, LP

Attn: Boulderado Group LLC

292 Newbury Street, Suite 333

Boston, Massachusetts 02115

 

and

 

Magnolia BOC I, LP

Attn: The Magnolia Group, LLC

1411 Harney St., Suite 200

Omaha, Nebraska 68102

 

with a copy (which shall not constitute notice) to:

 

Koley Jessen P.C., L.L.O.

1125 S. 103rd Street, Suite 800

Omaha, Nebraska 68124

Attn: Daniel McMahon

 

8

--------------------------------------------------------------------------------

 

 

or such other address as such party may hereafter specify by like notice to the
other parties hereto. All such notices, requests and other communications shall
be deemed received on the date of actual receipt by the recipient thereof.

 

Section 6.10     Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law.

 

Section 6.11     Expenses. All costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement shall be paid by the party incurring such costs
and expenses.

 

Section 6.12     Independent Directors. Any reference in this agreement to the
approval or authorization of the Independent Directors shall require the
approval or authorization of a majority of the Independent Directors.

 

Section 6.13     Interpretation.

 

(a)     When a reference is made in this Agreement to an Article, a Section,
Exhibit or Schedule, such reference shall be to an Article of, a Section of, or
an Exhibit or Schedule to, this Agreement unless otherwise indicated. The table
of contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement unless the context requires
otherwise. The words “date hereof” when used in this Agreement shall refer to
the date of this Agreement. The terms “or”, “any” and “either” are not
exclusive. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if”. All terms defined in this Agreement shall have the defined meanings when
used in any document made or delivered pursuant hereto unless otherwise defined
therein. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. Unless otherwise specifically indicated, all
references to “dollars” or “$” shall refer to the lawful money of the United
States. References to a Person are also to its permitted assigns and successors.
When calculating the period of time between which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded (unless,
otherwise required by law, if the last day of such period is not a Business Day,
the period in question shall end on the next succeeding Business Day).

 

9

--------------------------------------------------------------------------------

 

 

(b)     The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party hereto by virtue of the authorship of any provision of
this Agreement.

 

[Remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

BOSTON OMAHA CORPORATION

 



By:_/s/ Brad Briner               
Name: Brad Briner

Title: Audit Committee Chair

 

 

 

BOULDERADO BOC, LP

By: Boulderado Group, LLC, its general partner

          By:      /s/ Alex B. Rozek                                            
Name: Alex B. Rozek   Title:   Manager          

MAGNOLIA BOC I, LP

By: The Magnolia Group, LLC, its general partner

          By:      /s/ Adam K. Peterson                                        
Name: Adam K. Peterson   Title:   Managing Member

 

 

 

 

[Signature Page to Stockholder Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

EXHIBIT A

 

Stockholders

 

 

●

Boulderado BOC, LP

 

 

●

Magnolia BOC I, LP

 

 

 